SHEPARD, Justice.
Appellant Larson was charged, tried and convicted of aggravated assault, I.C. §§ 18-901, 18-905, and was sentenced therefore to an indeterminate period of three years confinement to run concurrently with a previous conviction. The sole assertion of error on appeal is that the evidence is insufficient to sustain the conviction. We affirm.
The testimony, albeit somewhat controverted, sustains the following scenerio. Appellant and another person uninvited entered the victim’s residence and began rummaging through the refrigerator. The wife of the victim objected, and the victim went to the kitchen to remonstrate with Larson. Larson struck the victim, rendering him unconscious, and then beat him on the head with a beer bottle. When the victim’s wife attempted to interfere, Larson seized another bottle from the refrigerator and began beating the victim on the head. That bottle broke, cutting the victim’s head. When the victim’s wife attempted to get assistance from the police, Larson attempted to prevent her from doing so. The victim sustained severe head injuries. Larson testified during the trial, and did not deny he had assaulted the victim, but rather that he had no memory of it because of alleged intoxication. We hold that the evidence amply sustains the conviction.
Although appellant does not assert any abuse of discretion in sentencing, it is worthy of note that the apparent severity of the sentence was well within the discretion of the sentencing court in view of Larson’s previous record and the presentence report.
The conviction and the sentence of the lower court is affirmed.
DONALDSON, C.J., and BAKES, BISTLINE, and HUNTLEY, JJ., concur.